637 So. 2d 370 (1994)
Tyrone L. SUMMERALL, Appellant,
v.
STATE of Florida, Appellee.
No. 94-01048.
District Court of Appeal of Florida, Second District.
June 1, 1994.
PER CURIAM.
Tyrone Summerall appeals the denial of his motion which seeks credit for jail time. He alleges he spent 171 days in jail awaiting sentencing and therefore should be awarded 33 additional days' credit. We reverse.
Although the trial court denied relief based on the appellant's arrest date for these charges, the trial court failed to attach any documentation evidencing the arrest date. In appeals from summary denials regarding jail credit issues raised pursuant to Florida Rule of Criminal Procedure 3.800(a), this court requires the trial court to attach portions of the record which refute the appellant's allegations. See, e.g., Littlejohn v. State, 616 So. 2d 129 (Fla. 2d DCA 1993); Thomas v. State, 611 So. 2d 600 (Fla. 2d DCA 1993).
Accordingly, we reverse the trial court's order. On remand, if the court again denies relief, it must attach portions of its records which refute the appellant's allegations. If the appellant is aggrieved by any subsequent action of the trial court, he must file a timely notice of appeal to obtain further appellate review.
Reversed and remanded.
PARKER, A.C.J., and PATTERSON and LAZZARA, JJ., concur.